Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on October 05, 2020.
Claims 1-3 and 5-13 are pending in this application.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative J. Jeffrey Gunn (Reg. No. 56,957), on 01/14/2020.

Amendments to the Claims
This listing of the following claims replaces all prior versions and listings of claims in the application:

1.	(Currently Amended)  A method of capturing and broadcasting a user computer session, the session running on a host computer equipped with a graphics processing unit to prepare session display data, the capturing and broadcasting method implementing the following operations:
repeatedly providing display data prepared by the graphics processing unit to a first encoder presenting a first ceiling bit rate and establishing a primary video stream utilizing the first encoder;
transmitting the primary video stream to a remote client associated with the computer session;
repeatedly providing the same display data to a second, different encoder presenting a second ceiling bit rate different from the first ceiling bit rate and establishing a secondary video stream utilizing the second encoder; and
transmitting the secondary video stream to at least one subscriber client; and 
wherein establishing a primary video stream utilizing the first encoder comprises introducing reference images into the primary video stream, and wherein establishing a secondary video stream utilizing the second encoder comprises introducing reference images into the secondary video stream, with the introduction of the reference images into the secondary video stream having a higher frequency than the introduction of the reference images into the primary video stream.

2.	(Original)  The method according to claim 1, further comprising configuring the first encoder and the second encoder in response to user input received from the remote client.

3.	(Previously Presented) The method according to claim 2, wherein configuring the first encoder and the second encoder comprises defining the first ceiling bit rate and the second ceiling bit rate.

4.	(Cancelled)  

5.	(Original) The method according to claim 2, wherein configuring the first and second encoder comprises preconfiguring the first encoder and the second encoder before repeatedly providing the display data.

6.	(Original)  The method according to claim 2, further comprising dynamically adjusting a bit rate of the primary video stream and/or a bit rate of the secondary video stream.

7.	(Original)  The method according to claim 1, further comprising running a virtual machine on a server  to provide the host computer.

8.	(Original)  The method according to claim 7, wherein the graphics processing unit, the first encoder and the second encoder are carried by a graphics card of the server, and further comprising dedicating the graphics card entirely to the virtual machine.

9.	(Original)  The method according to claim 1, further comprising successively capturing sound data, and transmitting the successive sound data to the remote client and/or the subscriber client.


11.	(Original)  The method according to claim 1, wherein repeatedly providing the display data to the first encoder and the second encoder comprises reading the display data from a buffer memory of the graphics processing unit.

12.	(Original)  The method according to claim 1, further comprising transmitting the secondary video stream to a plurality of subscriber clients.

13.	(Currently Amended)  A computer program product embodied on a computer readable storage medium containing instructions that, when carried out on a host computer equipped with a graphics processing unit to prepare session display data, implements the following operations:
repeatedly providing display data prepared by the graphics processing unit to a first encoder presenting a first ceiling bit rate and establishing a primary video stream utilizing the first encoder;
transmitting the primary video stream to a remote client associated with the computer session;
repeatedly providing the same display data to a second, different encoder presenting a second ceiling bit rate different from the first ceiling bit rate and establishing a secondary video stream utilizing the second encoder; and
transmitting the secondary video stream to at least one subscriber client; and 
wherein establishing a primary video stream utilizing the first encoder comprises introducing reference images into the primary video stream, and wherein establishing a secondary video stream utilizing the second encoder comprises introducing reference images into the secondary video stream, with the introduction of the reference images into the secondary video stream having a higher frequency than the introduction of the reference images into the primary video stream.



Reasons for Allowance
3.	The following is an Examiner's statement of reasons for allowance:
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and claim rejections were withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed October 05, 2020, pp. 5-9), and examiner’s amendment, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
4.       Claims 1-3 and 5-13 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure that
is directed to simultaneously broadcasting multiple media contents with encoder transmitting the content and parallel bitrate video encoding to reduce latency:
US 8705616 B2
US 9426505 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus; If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates, can be reached on 571-272-39800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SM A RAHMAN/             Primary Examiner, Art Unit 2458